Citation Nr: 0216013	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment from June 22, 1999 through July 15, 1999 as an 
inpatient at Dartmouth Hitchcock Medical Center (DHMC) in 
Lebanon, New Hampshire.

[The issue of entitlement to service connection for a right 
leg injury, claimed as secondary to service-connected left 
leg amputation, is the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Manchester, New Hampshire (the agency of original 
jurisdiction or AOJ).  

Procedural history

The veteran had active service from March 1964 to November 
1967.

The AOJ denied the veteran's claim for reimbursement of 
unauthorized medical expenses in a July 1999 rating decision.  
The veteran disagreed with the July 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2000.
The veteran testified as to this issue during a February 2001 
haring chaired by e Decision Review Officer at the Department 
of Veterans Affairs Regional Office in St. Petersburg, 
Florida. 

Because the issue of entitlement to service connection for a 
right leg injury, including skin grafts, as secondary to a 
service connected left leg amputation was adjudicated by a 
different agency of original jurisdiction, it is the subject 
of a separate decision.



FINDINGS OF FACT

1.  The veteran was hospitalized from June 22, 1999 through 
July 15, 1999 at DHMC for emergency treatment of injuries to 
his right leg which were incurred in a motorcycle accident.

2.  There was no prior VA authorization for the 
hospitalization at DHMC.

3.  The veteran has a total disability rating based on 
individual unemployability.

4.  At the time of the veteran's transfer to DHMC, the 
emergency condition as to his right leg injury had ended, and 
the veteran could have sought treatment at a VA facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from June 22, 1999 through July 15, 
1999 as an inpatient at DHMC have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement from VA for the costs of 
hospitalization at DHMC in June and July of 1999.  He 
contends that the VA facilities could not handle his injury 
and that he received approval for treatment at DHMC.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5107].  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In February 2000, the AOJ sent the veteran a letter notifying 
him that they were reviewing his claim for entitlement to 
reimbursement of unauthorized medical expenses and notifying 
him of specific evidence needed to substantiate his claim.  
The veteran was informed that he was responsible for 
submitting the requested evidence.  The Board believes that 
this information effectively satisfied the requirements of 
the later-enacted VCAA.  The Board additionally notes that in 
February 2001 the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida sent the veteran a letter 
in reference to another claim, but which set forth in detail 
the requirements of the VCAA, including the overall 
responsibilities of the VA and the veteran with respect to 
obtaining evidence, and the VA's duty to assist the veteran 
in obtaining evidence.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim by the July 1999 
rating decision, the November 2000 statement of the case 
(SOC) and the December 2000 supplemental statement of the 
case (SSOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.     

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran identified records from the DHMC 
in July 1999.  The AOJ requested these records in July 1999 
and obtained them in September 1999.  The veteran identified 
inpatient and outpatient VA records and VA obtained them.  
The veteran identified records from the Northeastern Vermont 
Regional Hospital and the AOJ obtained these records.  The 
AOJ obtained the veteran's service medical records and 
obtained a medical determination as to the feasibility of 
transferring the veteran to a VA facility.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony in 
February 2001.  The veteran has submitted statements and his 
representative has submitted written argument on his behalf.  
All have been considered and are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Relevant law and regulations

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.  However, 
authorization by VA for such care must be obtained in 
advance.  See 38 U.S.C.A. § 1703 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 17.52, 17.54 (2001).

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities "are 
not capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may contract" 
with non-VA facilities in order to furnish certain care 
including: [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility.  38 U.S.C. § 
1703(a)(3) (West 1991); 38 C.F.R. § 17.52 (2001).  The 
admission of a veteran to a non-VA hospital at the expense of 
VA must be authorized in advance. 38 C.F.R. § 17.54 (2001).  
See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also 
VA O.G.C. Prec. Op. 1-95 at 9 ["Authorization in advance is 
essential to any determination as to whether the Department 
is or is not going to furnish the contract care."].

A "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
See Malone, 10 Vet. App. at 541, quoting 38 U.S.C. § 1728(a) 
(West 1991).  In any case where reimbursement would be in 
order under section 1728(a), "the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly . . . to the hospital or 
other health facility furnishing the care or services."  38 
U.S.C.A. § 1728(b) (West 1991).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (2001).

The United States Court of Appeals for Veterans Claims (the 
Court) has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  See Malone, 10 Vet. App. at 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 
6 Vet. App. 66 (1993); H.R. Rep. No. 93-368, at 9 (July 10, 
1973) ("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA.  Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran: (a) who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or (b) who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  See 38 C.F.R. § 17.121.

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities. 
38 C.F.R. §§ 17.52, 17.53 (2001).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130 (2001).

Factual background

The evidence of record indicates that the veteran sustained 
right leg injuries in a motorcycle accident in June 1999.  He 
was initially transported by the local rescue squad to 
Northeastern Vermont Regional Hospital, where he was 
resuscitated and stabilized.  The impression was complex 
laceration and fracture of the right leg.  He was then 
transported to DHMC for management of the right leg injury.  
At DHMC, open reduction and external fixation of the right 
tibia and fibula was done.  He was discharged to the While 
River Junction VAMC after spending over three weeks at DHMC.

As indicated above, the veteran seeks reimbursement for 
expenses incurred while hospitalized at DHMC.

Analysis

Jurisdiction

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 1991 and Supp. 2002); 38 C.F.R. §§ 19.4, 20.101(a) 
(2001).  Examples of issues over which the Board has 
jurisdiction include payment or reimbursement for 
unauthorized medical expenses.  38 C.F.R. § 20.101(a)(15) 
(2001).  Medical determinations, such as determinations of 
the need for and appropriateness of specific types of medical 
care and treatment for an individual, are not adjudicative 
matters and are beyond the Board's jurisdiction. 38 C.F.R. § 
20.101 (2001).

In this case, the ultimate issue is whether the veteran is 
entitled to reimbursement of private medical expenses 
incurred in June-July 1999.  Accordingly, the Board has 
jurisdiction to decide this matter.

Discussion

The Board must (i.) determine whether the services for which 
payment is sought were authorized by VA, and, (ii.)  if there 
was no such authorization, further determine whether the 
veteran is eligible for payment or reimbursement for private 
medical services not previously authorized under the 
provisions of 38 U.S.C.A. § 1728 (West 1991).

(i.) Whether payment of private medical expenses was 
previously authorized

Initially, the Board must make a factual determination as to 
whether the VA gave prior authorization for the non-VA 
medical care.  See 38 U.S.C.A. § 1703(a) (West 1991 and Supp. 
2002) and 38 C.F.R. §§ 17.52, 17.53 (2001).

The Court has held that the advice of a doctor to go to a 
non-VA hospital is not the specific type of authorization 
contemplated in the regulation.  The regulation in essences 
require that, in the case of an emergency which existed at 
the time of admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph or other communication, made by the 
veteran or by others in his or her behalf, is dispatched to 
VA within 72 hours after the hour of admission.  See Smith v. 
Derwinski, 2 Vet. App. 378 (1992), discussing 38 C.F.R. 
§ 17.50d (1995), now renumbered 38 C.F.R. § 17.54 (2001).  
Here there is no indication that such application was made.

In this case, the veteran has not asserted that formal 
authorization for payment of the treatment received from DHMC 
was obtained prior to such being rendered, and the record 
does not so indicate.  The veteran does contend, as shown by 
his January 2000 notice of disagreement, that a treating 
physician told him that he had checked with VA and determined 
that it was OK to proceed with treatment at DHMC and that VA 
would pay for it.  There is no record of any such telephone 
contact, however.

The law requires that specific formalities must be complied 
with in order to obtain prior authorization for medical 
treatment.  Clearly those formalities were not complied with 
here.  See 38 C.F.R. §§ 17.52, 17.54 (2001).  Although the 
Board does not necessarily doubt that telephonic contact may 
have been made with VA, it is unclear what actually 
transpired.  In any event, there is no indication that 
authorization was obtained from VA.   

Even if it is argued that the veteran had relied on 
misinformation communicated to him by VA (i.e. someone at VA 
informed the veteran's physician that VA would take care of 
the DHMC expenses), such does not absolve him of 
responsibility to comply with the provisions of the law.  The 
Court has held "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); 
Office of Personnel Management v. Richmond, 496 U.S. 414, 424 
(1990) [the payment of Government benefits must be authorized 
by statute; therefore, erroneous advice given by a Government 
employee cannot be used to estop the Government from denying 
benefits].

 In this case, for the reasons stated above, the Board 
concludes that prior authorization from VA was not obtained 
for the medical treatment at issue.

(ii.) Payment of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1728

Since the Board has concluded that specific prior 
authorization was not given for the June-July 1999 treatment 
at issue, the claim must now be analyzed under the legal 
authority governing payment of unauthorized medical expenses.

Under the applicable regulation set forth above, all of the 
designated requirements must have been met to warrant payment 
or reimbursement for private medical expenses: (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. § 
17.120 (2001).

The treatment furnished to the veteran in June and July 1999 
was as a result of his motorcycle accident and was prompted 
by a medical emergency.  However, as noted above, an 
emergency shall be deemed to have ended at that point when a 
VA physician has determined that, based on sound medical 
judgment, a veteran: (a) who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or (b) who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  
See 38 C.F.R. § 17.121 (2001).

Of record is a statement from P.G., a registered nurse and 
friend of the veteran, which attests to her conversation with 
a member of the surgical staff at DHMC discussing the 
veteran's concern about not being taken to the VA facility, 
and in response the staff physician stated that the VA 
facility could not have handled his injuries.  There is no 
indication why the DHMC physician came to that conclusion.

However, in November 2000, the Associate Chief of Staff for 
Ambulatory Care at the VA Medical Center in Manchester, New 
Hampshire reviewed the veteran's medical records and found 
that, although a medical emergency existed at the time the 
veteran was transferred to DHMC, the veteran could have 
sought VA care instead at the White River Junction VA Medical 
Center or at a VA medical center in Boston, Massachusetts.  
The VA Associate Chief of Staff further found that, based on 
the evidence, the veteran's condition was not life-
threatening and did not involve specialized trauma 
intervention that VA could not provide.  

The Board finds the opinion of the Associate Chief of Staff 
of a VA medical facility more probative as the question of 
the whether VA facilities in the immediate area could 
accommodate the veteran's needs than the unsupported hearsay 
opinion of a physician not affiliated with VA. It is clear 
that an Associate Chief of Staff of a VA medical facility is 
familiar with what that facility is capable of undertaking.  
As noted above, no basis was given for the statement of the 
DHMC physician, as related by P.G. 

With respect to when the emergency ended, of record is a 
surgical consultation report of K.D., M.D. of Northeastern 
Vermont Regional Hospital, which was completed prior to the 
veteran's transfer to DHMC on June 22, 1999 shows that the 
veteran was being stabilized prior to his transfer.  Dr. K.D. 
indicated that the only injury was a complex laceration and 
fracture of the veteran's right leg.  No other problems were 
identified, and the veteran was alert and conversing with Dr. 
D. during the evaluation.  Dr. D. stated that, when the 
veteran was deemed stable for transfer, he would be sent to 
DHMC request for management of the leg injury.  This record 
indicates clearly that the veteran was stable at the time of 
transfer and that the purpose for his transfer was not for 
emergency treatment but for ongoing management of his injury.

Because the emergency was found to have ended at the time of 
the transfer to DHMC, element (1) above has not been 
satisfied.  Further, because the evidence indicates that the 
veteran could have been treated at equivalent VA facilities 
at the time he was transferred to DHMC, element (3) has not 
been satisfied.

For purposes of completeness, the Board will address the 
remaining element, element (2).  The veteran is currently, 
and was at the time of his accident, totally disabled on the 
basis of unemployabilty due to his service-connected 
disabilities.  Therefore, element (2) is satisfied by way of 
subelement (C).  As noted above, however, all elements must 
be satisfied, not just one.  

It is therefore the conclusion of the Board that elements (1) 
and (2) of 38 U.S.C.A. § 1728(a) have not been satisfied.  
Since two of the elements required for payment or 
reimbursement of private medical expenses under 38 C.F.R. § 
1728 are not shown, the veteran's claim for reimbursement of 
unauthorized medical expenses is accordingly denied.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred during 
hospitalization from June 22, 1999 to July 15, 1999 is 
denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

